[img1.jpg]


 



EXHIBIT 10.01

 

May 11, 2009

 

Regent Private Capital, LLC

5727 S. Lewis Street

Suite 210

Tulsa, OK 74105

Attn: Lawrence Field, Managing Partner

 

Re: Conversion of Outstanding Loans

 

Gentlemen:

 

This letter agreement (the “Agreement”) memorializes the verbal agreement
between WellQuest Medical & Wellness Corporation, an Oklahoma corporation (the
“Company”) and Regent Private Capital LLC, an Oklahoma limited liability company
(“Regent”), relating to bridge financing that Regent has provided to the Company
from time to time.

 

1.         Outstanding Debt. As of April 1, 2009, Regent has lent to the Company
a total sum of $443,123.28 (the “Outstanding Debt”), which the Company and
Regent agree was outstanding as of April 1, 2009. Regent hereby represents and
warrants to the Company that no other outstanding amounts are owed by the
Company to Regent as of April 1, 2009.

 

2.         Conversion of Debt to Convertible Debt. Regent hereby agrees to
retire the Outstanding Debt in exchange for the issuance of a convertible
debenture (the “Debenture”) in a principal face amount equal to the Outstanding
Debt, in the form attached hereto as Exhibit A. The Debenture will be due and
payable three years from the Effective Date (as hereinafter defined), and shall
accrue interest at the rate of 10% per annum. The Debenture will be convertible
into shares of common stock (the :”Common Stock”) of the Company at a conversion
price of $0.08888 per share, subject to change as per the terms of the
Debenture.

 

3.         Issuance of Common Stock. As consideration for the conversion of the
Outstanding Debt into the Debenture, the Company shall issue Regent 1,250,000
shares of Common Stock upon execution of this Agreement.

 

4.         Effective Date. The effective date of this Agreement shall be April
1, 2009 (the “Effective Date”).

 

5.         Jurisdiction/Governing Law. The parties hereto hereby irrevocably
submit to the non-exclusive jurisdiction of any federal or state court located
within the State of Oklahoma over any dispute arising out of or relating to this
Agreement or the Debenture and each party hereby irrevocably agrees that all
claims in respect of such dispute or any suit, action proceeding related thereto
may be heard and determined in such courts. This Agreement shall be governed by
and construed in accordance with the laws of the State of Oklahoma.

 

[img2.jpg]


 



--------------------------------------------------------------------------------

6.         Notices. All notices to be given under this Agreement shall be in
writing and shall be given either personally, by reputable private delivery
service, by regular first-class mail or certified mail return receipt requested,
addressed to the Company or Regent at the address shown below, or by facsimile
to the facsimile number shown below or at any other address (or to any other
facsimile number) designated in writing by one party to the other party in the
manner prescribed in this Section 6. All notices shall be deemed to have been
given when received or when delivery is refused by the recipient.

 

 

(a)

Regent:

 

Regent Private Capital LLC

5727 S. Lewis Street, Suite 210

Tulsa, Oklahoma 74105

 

Attention:

Lawrence Field, Managing Director

 

Telephone:

(918) 392-3200

 

Facsimile:

(918) 392-2861

 

 

(b)

Company:

 

WellQuest Medical & Wellness Corporation

3400 SE Macy Road, #18

Bentonville, Arkansas 72712

Attn: Steve Swift, President

Phone: (479) 845-0880

Facsimile: (479) 845-0887

 

7.         Severability. If any provision of this Agreement, or the application
thereof to any party or circumstance, is held to be void or unenforceable by any
court of competent jurisdiction, such defect shall not affect the remainder of
this Agreement, which shall continue in full force and effect.

 

8.         Amendment. This Agreement may not be amended or modified except in a
writing executed by the Company and a duly authorized officer of Regent.

 

9.         Benefit of Agreement; Assignability. The provisions of this Agreement
shall be binding upon and inure to the benefit of the respective successors,
assigns, heirs, beneficiaries and representatives of Company and Regent;
provided, that Company may not assign or transfer any of its rights under this
Agreement without the prior written consent of Regent, and any prohibited
assignment shall be void. Regent shall have the right to assign all or any of
its rights and obligations under this Agreement and any related document or
agreement, to one or more other Persons, and the Company agrees to execute all
agreements, instruments and documents reasonably requested by Regent in
connection with each such assignment and participation.

 

10.       Counterparts. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
constitutes the entire agreement with respect to the foregoing matters and
cannot be modified orally.

[signature page follows]

 

2

 



--------------------------------------------------------------------------------



If the foregoing accurately reflects our discussions, please execute and return
to the undersigned one copy of this letter.

 

 

WELLQUEST MEDICAL & WELLNESS

 

CORPORATION

 

 

 

By: /s/ STEVE SWIFT

 

Steve Swift

 

President

 

 

AGREED AND ACCEPTED

This 11th day of May, 2009

 

REGENT PRIVATE CAPITAL, LLC

 

 

By: /s/ LAWRENCE FIELD

 

Lawrence Field

 

Managing Partner

 

 

 

3

 



--------------------------------------------------------------------------------



EXHIBIT A

 

Form of Debenture

 

4

 



--------------------------------------------------------------------------------